     Case 3:19-cv-01498-LAB-KSC Document 14 Filed 10/16/19 PageID.79 Page 1 of 30




 1    Michael F. Ram (SBN 104805)
      mram@robinskaplan.com
 2    Marie N. Appel (SBN 187483)
      mappel@robinskaplan.com
 3    ROBINS KAPLAN LLP
      2440 W El Camino Real, Suite 100
 4    Mountain View, CA 94040
      Telephone: (650) 784-4040
 5
      Jeffrey B. Cereghino (SBN 099480)
 6    jbc@cereghinolaw.com
      CEREGHINO LAW GROUP
 7    101 Montgomery Street, Suite 1800
      San Francisco, California 94104
 8    Telephone: (415) 433-4949

 9    Charles J. LaDuca (Pro Hac Vice to be submitted)
      charles@cuneolaw.com
10    Brendan Thompson (Pro Hac Vice to be submitted)
      brendant@cuneolaw.com
11    CUNEO GILBERT & LaDUCA, LLP
      4725 Wisconsin Avenue, NW, Suite 200
12    Washington, DC 20016
      Telephone: (202) 789-3960
13
      Samuel J. Strauss (Pro Hac Vice to be submitted)
14    sam@turkestrauss.com
      TURKE STRAUSS, LLP
15    936 N 34th Street, Suite 300
      Seattle, WA 98103
16    Telephone: (608) 237-1775

17                               UNITED STATES DISTRICT COURT

18                       FOR THE SOUTHERN DISTRICT OF CALIFORNIA

19    WILLIAM KLAEHN, MARIA
      COCCHIARELLI-BERGER, DOREEN                        No. 3:19-cv-01498-LAB-KSC
20    CONDIT, ROLAND GATCHELL, and MARK
21    LONCZAK on behalf of themselves and all            FIRST AMENDED CLASS
      others similarly situated,                         ACTION COMPLAINT
22
                           Plaintiff,                    CLASS ACTION
23
             v.                                          JURY TRIAL DEMAND
24
      CALI BAMBOO, LLC, a California Limited             Complaint Filed: August 9, 2019
25    Liability Company; and DOES 1 through 200,
26    inclusive,

27                         Defendants.

      FIRST AMENDED CLASS ACTION COMPLAINT                              3:19-cv-01498-LAB-KSC
                                      1
     Case 3:19-cv-01498-LAB-KSC Document 14 Filed 10/16/19 PageID.80 Page 2 of 30




 1            Plaintiffs WILLIAM KLAEHN, MARIA COCCHIARELLI-BERGER, DOREEN
 2    CONDIT, ROLAND GATCHELL, and MARK LONCZAK (“Plaintiffs”) file this class action
 3    complaint against Defendant Cali Bamboo, LLC. On personal knowledge of their own
 4    circumstances and upon investigation and information and belief of their counsel, Plaintiffs
 5    aver:
 6                                             INTRODUCTION
 7            1.      Defendant develops, manufactures, advertises, sells, and distributes strand
 8    bamboo flooring under the brand name Cali Bamboo (the “Product”) throughout the United
 9    States for installation in homes and other structures.
10            2.      Defendant represents and warrants through its marketing that the Product is
11    durable, meets industry standards and has a fifty (50) year warranty for consumer use.
12    Plaintiffs relied on the Defendant’s representations and expected that the Product would have a
13    usable lifetime of at least fifty (50) years.
14            3.      Contrary to Defendant’s advertising and representations, the Product is subject
15    to premature cracking, splitting, warping, and shrinking, all well before the warranted useful
16    life, because of an inability to withstand common changes in relative humidity (the “Defect”).
17    Defendant had knowledge of the Defect but never disclosed any information about the Defect
18    in its marketing, representations or warranty. Defendant has not recalled the product and still
19    sells it to unsuspecting customers.
20            4.      The Product’s modes of failure potentially cause damage to other building
21    components.
22            5.      Plaintiffs bring this action to seek redress for damages caused by Defendant’s
23    wrongful conduct.
24                                              JURISDICTION
25            6.      This Court has jurisdiction over this case under 28 U.S.C. 1332(d)(2) in that: (1)
26    this action is a class action with more than one hundred (100) Class Members; (2) Defendant
27    Cali Bamboo is a California limited liability company, based in the State of California, and is a

      FIRST AMENDED CLASS ACTION COMPLAINT                                   3:19-cv-01498-LAB-KSC
                                      2
     Case 3:19-cv-01498-LAB-KSC Document 14 Filed 10/16/19 PageID.81 Page 3 of 30




 1    citizen of the State of California; (3) Plaintiffs and all Class Members are United States citizens
 2    and three of the Plaintiffs and many class members are citizens of states other than California;
 3    and (4) the matter in controversy exceeds the sum or value of $5,000,000, exclusive of interest
 4    and costs.
 5                                                 VENUE
 6           7.      Venue in this Court is proper: (1) pursuant to 28 U.S.C. 1391(a)(1) in that
 7    Defendant’s headquarters are located in this District, and does sufficient business in this
 8    District to subject it to personal jurisdiction; and (2) pursuant to 28 U.S.C. 1391(a)(2) in that a
 9    substantial part of the events or omissions giving rise to the claim occurred in this District.
10                                                PARTIES
11           8.      Plaintiff William Klaehn (“Plaintiff Klaehn”) is an Ohio citizen and owns a
12    residential property located in Fremont, Ohio.
13           9.      Plaintiff Maria Cocchiarelli-Berger (“Plaintiff Berger”) is a Colorado citizen and
14    owns a residential property located in La Veta, Colorado.
15           10.     Plaintiff Doreen Condit (“Plaintiff Condit”) is a California Citizen and owns a
16    residential property located in Claremont, California.
17           11.     Plaintiff Roland Gatchell (“Plaintiff Gatchell”) is a Massachusetts citizen and
18    owns a residential property located in Haverhill, Massachusetts.
19           12.     Plaintiff Mark Lonczak (“Plaintiff Lonczak”) is a California citizen and owns a
20    residential property located in Folsom, California.
21           13.     Defendant Cali Bamboo, LLC is a California limited liability company with its
22    principal place of business in San Diego, California. Plaintiffs are informed and believe that
23    Defendant conducts business within the United States, and more specifically within the state of
24    California. Also on information and belief, Plaintiffs allege that Defendant was responsible for,
25    or otherwise involved in, the development, manufacture, marketing, sales, warranting and
26    distribution of the Product.
27           14.     Defendant Cali Bamboo, LLC markets and distributes the Product via third party

      FIRST AMENDED CLASS ACTION COMPLAINT                                    3:19-cv-01498-LAB-KSC
                                      3
     Case 3:19-cv-01498-LAB-KSC Document 14 Filed 10/16/19 PageID.82 Page 4 of 30




 1    retailers, such as Great American Flooring and Lowes Home Improvement Store.
 2           15.     Plaintiffs are ignorant of the true names and capacities of Defendants sued as
 3    Does 1 through 100, inclusive, (“Doe Defendants”) and therefore sue these Doe Defendants by
 4    fictitious names. Plaintiffs will amend their Complaint to allege the true names and capacities
 5    of these fictitiously named Doe Defendants when they are ascertained. Each of the fictitiously
 6    named Doe Defendants is responsible for the conduct alleged in this Complaint and Plaintiffs’
 7    damages were actually and proximately caused by the conduct of the fictitiously named Doe
 8    Defendants.
 9           16.     Plaintiffs are informed and believe, and on that basis allege, that each of these
10    Doe Defendants was the agent, joint venture, and/or employee of Defendant and/or the Doe
11    Defendants, and in doing the things alleged, were acting within the course and scope of the
12    agency, joint venture, and employment with the advance knowledge, acquiescence, or
13    subsequent ratification of Defendant and each and every other Doe Defendant.
14                                     FACTUAL ALLEGATIONS
15           A.      Factual Allegations As To Plaintiff William Klaehn

16           17.     Plaintiff William Klaehn is an Ohio resident and owns a residential property

17    located in Fremont, Ohio.

18           18.     Plaintiff Klaehn and his wife were shopping for a new floor for their residence

19    and visited their local Lowe’s. One of the flooring products Lowe’s sold was Cali Bamboo.

20    Plaintiff Klaehn saw Lowe’s Cali Bamboo display which, echoing Cali Bamboo’s advertising,

21    represented that the Cali Bamboo flooring was the “World's Hardest Floors™,” “Pet-Friendly,”

22    scratch resistant, “High Heel Resistant,” long-lasting, durable and guaranteed to last 50 years.

23    The display did not disclose that the Product is subject to premature cracking, splitting,

24    warping, and shrinking, all well before the warranted useful life, because of an inability to

25    withstand foreseeable ambient moisture (the “Defect”).

26           19.     In reliance on the material omission to disclose the Defect, Plaintiff purchased

27    Cali Bamboo Bordeaux at Lowe’s in Fremont, Ohio in approximately April 2018. The Cali

      FIRST AMENDED CLASS ACTION COMPLAINT                                   3:19-cv-01498-LAB-KSC
                                      4
     Case 3:19-cv-01498-LAB-KSC Document 14 Filed 10/16/19 PageID.83 Page 5 of 30




 1    Bamboo Bordeaux Fossilized Flooring 1 is part of a similarly manufactured line of floating,
 2    non-engineered solid bamboo flooring, hereinafter referred to as the “Product.” Plaintiff
 3    Klaehn purchased approximately $2,000 of the Product. He also purchased the recommended
 4    Pergo Gold’s underlayment for approximately $700. The Product employs a click installation
 5    system and is solid strand bamboo and not a flooring product that utilizes a layer of bamboo
 6    overtop a different substrate material.
 7            20.      In December 2018, Plaintiff Klaehn noticed that his floors were cracked
 8    throughout. The floors also showed some scratches.
 9            21.      Mr. Klaehn contacted Lowe’s who was advised by Cali Bamboo that because he
10    used glue during the installation process (albeit at Cali Bamboo’s direction) his warranty is
11    void and there is nothing they can do. Cali Bamboo did offer to provide some t-moldings to
12    assist with repairing some of the gaps, and to have an inspection at a cost of approximately
13    $300 ($500 less a $200 credit towards the inspection) and, if the inspector determined the
14    problem was due to a manufacturing defect, Defendant would provide a refund. Mr. Klaehn
15    did not proceed with the inspection.
16            22.      The Product continues to manifest defects to the present day.
17            23.      Plaintiff placed Defendant on notice of these defects via a Consumers Legal
18    Remedies Act notice (Cal. Civil Code §1782), attached as Exhibit A hereto. Once 30 days
19    have elapsed, Plaintiff will amend this complaint to include a request for damages.
20            B.       Factual Allegations As To Plaintiff Maria Berger
21            24.      Plaintiff Maria Berger is a Colorado resident and owns a residential property
22    located in La Veta, Colorado.
23            25.      Plaintiff Berger and her husband were shopping for a new floor and went to the
24    Lowe’s in Pueblo, Colorado. At Lowe’s, the salesperson who helped them told them about
25    Cali Bamboo floors, and stated that they were very durable, harder than any woods available,
26
      1
27     The Cali Bamboo flooring purchased by Plaintiffs, Berger, Condit, Gatchell and Lonczak are also part of the
      same product line and will also be referred to as the “Product.”
      FIRST AMENDED CLASS ACTION COMPLAINT                                             3:19-cv-01498-LAB-KSC
                                      5
     Case 3:19-cv-01498-LAB-KSC Document 14 Filed 10/16/19 PageID.84 Page 6 of 30




 1    did not scratch, easy to clean, were pet resistant, and would last fifty years. The salesperson
 2    did not disclose that the Product is subject to premature cracking, splitting, warping, and
 3    shrinking, all well before the warranted useful life, because of an inability to withstand
 4    foreseeable ambient moisture (the “Defect”).
 5           26.     In reliance on the material omission to disclose the Defect, Plaintiff Berger
 6    purchased Cali Bamboo Mocha at Lowe’s in Pueblo, Colorado on approximately March 28,
 7    2016. Plaintiff Berger purchased approximately $3,000 of the Product.
 8           27.     The Product started scratching almost immediately. The floor also has gaps
 9    around the edges and is very difficult to clean.
10           28.     The Product continues to manifest defects to the present day.
11           C.      Factual Allegations As To Plaintiff Doreen Condit
12           29.     Plaintiff Doreen Condit is a California resident and owns a residential property
13    located in Claremont, California.
14           30.     In March 2018, Plaintiff Condit purchased her home, which had bamboo
15    flooring in most of the rooms. The prior owner, and seller, had purchased approximately
16    $13,000 of Vintage Pearl Fossilized Bamboo Flooring on April 27, 2012 and had it installed
17    sometime after the delivery date of September 15, 2012. The prior owner told Plaintiff Condit
18    that she had selected the bamboo for the floors because they are very hard and durable, better
19    for the environment, and had a long warranty. The prior owner also gave Plaintiff Condit
20    documents relating to the bamboo flooring that includes the receipt, product brochure and
21    warranty information.
22           31.     However, neither the prior owner, nor the product information and brochures
23    disclosed that the Product is subject to premature cracking, splitting, warping, and shrinking, all
24    well before the warranted useful life, because of an inability to withstand foreseeable ambient
25    moisture (the “Defect”).
26           32.     In reliance on the material omission to disclose the Defect, Plaintiff Condit
27    purchased the house that included the defective Product. Plaintiff Condit noticed that there

      FIRST AMENDED CLASS ACTION COMPLAINT                                   3:19-cv-01498-LAB-KSC
                                      6
     Case 3:19-cv-01498-LAB-KSC Document 14 Filed 10/16/19 PageID.85 Page 7 of 30




 1    were what looked like hairline fractures over much of the floor. Only later, after she purchased
 2    the home, did she realize that the hairline fractures are actually cracks and that the cracks are
 3    raised.
 4              33.   The cracks appear to be in areas of higher traffic.
 5              34.   Plaintiff Condit would have paid less for the house had she known of the Defect.
 6    She now has to determine how to correct the problem or replace her floors.
 7              35.   The Product continues to manifest defects to the present day.
 8              D.    Factual Allegations As To Plaintiff Roland Gatchell
 9              36.   Plaintiff Roland Gatchell is a Massachusetts resident and owns a residential
10    property located in Haverhill, Massachusetts.
11              37.   Plaintiff Gatchell was looking to put new floors in most of his house and had
12    heard that bamboo was very hard and long-lasting. He went to Lowe’s and saw the Cali
13    Bamboo display at the store, which described the Product including its 50-year warranty. He
14    also spoke with a Lowe’s flooring salesperson who told him it was easy to install, durable, and
15    had a 50-year warranty.
16              38.   However, neither the Lowe’s salesperson, nor the display or brochures disclosed
17    that the Product is subject to premature cracking, splitting, warping, and shrinking, all well
18    before the warranted useful life, because of an inability to withstand foreseeable ambient
19    moisture (the “Defect”).
20              39.   In reliance on the material omission to disclose the Defect, Plaintiff Gatchell
21    purchased Cali Bamboo Mocha Fossilized strand bamboo at Lowe’s in Salem, New Hampshire
22    on approximately February 17, 2016. Plaintiff Gatchell purchased approximately $4,500 of the
23    Product, which was installed in September 2016. He also purchased the recommended
24    Acoustic Cork underlayment for approximately $550.
25              40.   In summer of 2017, Plaintiff Gatchell noticed that his floors began buckling in
26    some places. He waited to see if it would improve, but it did not. The following summer, the
27    Product buckled more. Plaintiff Gatchell submitted a complaint to Cali Bamboo by telephone

      FIRST AMENDED CLASS ACTION COMPLAINT                                    3:19-cv-01498-LAB-KSC
                                      7
     Case 3:19-cv-01498-LAB-KSC Document 14 Filed 10/16/19 PageID.86 Page 8 of 30




 1    and also did so in writing. He spoke several times with Cali Bamboo customer service agent
 2    and was sent expansion joints which he used but did not improve the situation. The Cali
 3    Bamboo agent also suggested Plaintiff Gatchell glue down the flooring to make is stay.
 4    Plaintiff Gatchell did not want to pull up the flooring only to have to glue and re-lay it so did
 5    not follow the agent’s suggestion.
 6           41.       The Product continued to buckle and cup, and is now starting to splinter.
 7           42.       The Product continues to manifest defects to the present day.
 8           E.        Factual Allegations As To Plaintiff Mark Lonczak
 9           43.       Plaintiff Mark Lonczak is a California resident and owns a residential property
10    located in Folsom, California.
11           44.       Plaintiff Lonczak and his wife were looking to replace the existing floor in their
12    home. Plaintiff Lonczak learned about Cali Bamboo floors from a contractor he knows who
13    had been recommending them for a long time, telling him that bamboo is extremely durable,
14    moisture-resilient, scratch resistant, and that the technology used to make the bamboo flooring
15    is what makes it so durable and moisture-resilient. The contractor learned about Cali Bamboo
16    floors from the company and never heard anything about problems with buckling, moisture or
17    anything else.
18           45.       Plaintiff Lonczak relied on the information his contractor conveyed to him that
19    included the material omission that the Product had defects that included buckling, gapping,
20    and scratching, and had his contractor purchase Cali Bamboo on his behalf directly from Cali
21    Bamboo in approximately September 2014.
22           46.       In approximately three months’ time, plaintiff Lonczak noticed that his floors
23    were buckling and had “accordioned” in places.
24           47.       Plaintiff Lonczak contacted Cali Bamboo about the problem and, after several
25    phone calls, was told that he would have to pay one of their inspector to come to his home and
26    inspect the floor. Only if the inspector determined that the buckling was due to a
27    manufacturing defect, then Cali Bamboo would decide what to do. Plaintiff Lonczak did not

      FIRST AMENDED CLASS ACTION COMPLAINT                                    3:19-cv-01498-LAB-KSC
                                      8
     Case 3:19-cv-01498-LAB-KSC Document 14 Filed 10/16/19 PageID.87 Page 9 of 30




 1    proceed with the inspection.
 2              48.   Although Plaintiff Lonczak had the borders re-cut and the flooring re-laid, the
 3    Product continues to manifest defects to the present day.
 4              F.    Defendant’s Representations, Warranties and Omissions
 5              49.   Plaintiffs are informed and believe that Defendant has been developing,
 6    manufacturing and selling the Product since approximately 2008. 2 Defendant has sold the
 7    Product to thousands of customers throughout the United States, including California. The
 8    Product was and is marketed and sold for use in homes and other structures.
 9              50.   Defendant concealed from and/or failed to disclose to Plaintiffs and Class
10    Members the defective nature of the Product. Plaintiffs are informed and believe that
11    Defendant used a variety of methods to communicate representations about the durability and
12    quality of the Product and about its warranty to the general public and contractors in the
13    flooring installation business. These affirmative statements created a duty to disclose the
14    Defect.
15              51.   Defendant’s representations were published on Defendant’s web site, Internet
16    sites such as YouTube, social media sites such as Face Book, Twitter and Pinterest, and at
17    trade, building, and home shows typically open to the general public and contractors who
18    service ultimate consumers of the Product, and at retail stores that sell Defendant’s Product.
19    Defendant communicated common and repeated themes regarding the Product:
20    \\\
21    \\\
22    \\\
23    \\\
24    \\\
25    \\\
26
27    2
       https://www.calibamboo.com/our-story/ (July 19, 2019)
      FIRST AMENDED CLASS ACTION COMPLAINT                                   3:19-cv-01498-LAB-KSC
                                                  9
     Case 3:19-cv-01498-LAB-KSC Document 14 Filed 10/16/19 PageID.88 Page 10 of 30




 1                  a.     The Product was so strong, hard and durable, it would last a lifetime and
 2                  was guaranteed to last 50 years. 3
 3

 4

 5

 6

 7

 8

 9                  b.      Transform your home or business with the World's Hardest Floors™.
                    Not all bamboo flooring is created equal. Cali Bamboo flooring undergoes our
10                  proprietary Fossilized® manufacturing process that makes it twice the density of
                    any other hardwood floor in the world, backed by a 50-year warranty.
11

12                  Preferred by contractors, builders, and DIY homeowners, Cali Bamboo is ultra-
                    low VOC with no added urea formaldehyde, the perfect union of sustainability
13                  and durability to last a lifetime. 4
14

15

16

17

18

19

20

21
       \\\
22
       \\\
23
       \\\
24
       \\\
25
       \\\
26
       3
27      https://www.calibamboo.com (July 19, 2019).
       4
        https://www.calibamboo.com/bamboo-flooring.html (July 18, 2019).
       FIRST AMENDED CLASS ACTION COMPLAINT                            3:19-cv-01498-LAB-KSC
                                                  10
     Case 3:19-cv-01498-LAB-KSC Document 14 Filed 10/16/19 PageID.89 Page 11 of 30




 1                    c.       Bamboo’s unique structural properties give it a higher tensile strength
 2                    than any traditional hardwood and even many alloys of steel. 5
 3                    d.       Thanks to its unique composition, bamboo is naturally designed for
                               strength...
 4                         •    Unlike wood, bamboo has no rays or knots, allowing it to
                                withstand more stress throughout the length of each stalk.
 5
                           •    Bamboo's sectional anatomy, both as a cane and on a
 6                              microscopic fiber level, enhances its structural integrity.
                           •    The high silica content in bamboo fibers make the material
 7                              difficult for termites to digest.
                           •    Bamboo contains different chemical extractives than hardwood,
 8
                                which make it better suited for gluing. 6
 9

10

11

12

13

14

15

16

17            52.     Defendant represents prominently in its web site and marketing materials that

18     the product will “Last a Lifetime” and provides a 50 year residential warranty that the Product

19     “will not delaminate for a period beginning on the Purchase Date and ending on the earlier of

20     (a) 50 years from the Purchase Date under normal traffic and usage conditions, and (b) the date

21     on which the building in which the [Product] is installed is sold by the Original Owner.” 7

22     Defendant never disclosed the Defect.

23            53.     Defendant warrants that “[u]nder normal traffic and usage conditions, the

24     surface finish will not wear through for a period beginning on the Purchase Date and ending on

25     5
         https://www.calibamboo.com/ (July 19, 2019).
       6
         https://www.calibamboo.com/bamboo-facts/ (July 19, 2019)
26     7
         https://www.calibamboo.com/flooring-warranty/ (July 19, 2019); see, e.g.,
27     https://www.calibamboo.com/product-bordeaux-hand-scraped-bamboo-flooring-
       7006005301.html.
       FIRST AMENDED CLASS ACTION COMPLAINT                               3:19-cv-01498-LAB-KSC
                                                   11
     Case 3:19-cv-01498-LAB-KSC Document 14 Filed 10/16/19 PageID.90 Page 12 of 30




 1     the earlier of (a) 50 years from the Purchase Date, and (b) the date on which the building in
 2     which the [Product] is installed is sold by the Original Owner.” 8
 3

 4

 5

 6

 7

 8

 9

10

11

12

13
                 54.   Defendant’s advertisements, representations and warranties were deceptive and
14
       failed to disclose that the Product would buckle, warp, separate and scratch (the “Defect”).
15
       Because of the Defect, the Product, in fact, is not durable as flooring and is worth significantly
16
       less than its sale price. Defendant’s failure to disclose the Defect to consumers resulted in
17
       members of the Class purchasing the Product with the expectation that the Product would have
18
       the advertised qualities and function as represented during the warranty periods and beyond.
19
                 55.   Defendant’s failures to disclose the Defect were substantially uniform as to the
20
       material Product qualities throughout the class period and regardless of the third party retail
21
       vendor.
22
                 56.   Plaintiffs and members of the Class reasonably relied to their detriment on
23
       Defendant’s material omission concerning the durability of the Product and Defendant had
24
       knowledge of this reliance.
25
                 57.   Defendant concealed from and/or failed to disclose to Plaintiffs and Class
26
27
       8
           Id.
       FIRST AMENDED CLASS ACTION COMPLAINT                                   3:19-cv-01498-LAB-KSC
                                      12
     Case 3:19-cv-01498-LAB-KSC Document 14 Filed 10/16/19 PageID.91 Page 13 of 30




 1     Members the defective nature of the Product.
 2            58.     Defendant knew that the strength of the Product is a misleading indicator of
 3     whether it can withstand wear and tear better than other hardwood flooring products.
 4            59.     Defendant knew that it did not manufacture the Product in such a way as to last
 5     longer than other hardwood flooring products.
 6            60.     By focusing on the strength of the Product and failing to disclose the other
 7     factors that cause the defects experienced by Plaintiffs and Class Members, Defendant intended
 8     to mislead consumers into believing its representations that the Product “stands the test of time”
 9     with a “surface finish that will not wear.” These statements were and are false and misleading
10     because Defendant deliberately failed to disclose that factors other than hardness will result in
11     the Product being easily scratched, dented or separate.
12            61.     Defendant continues to advertise and sell the Product for use in homes and other
13     structures, but fails to disclose to Plaintiffs and Class Members, their agents, or contractors
14     material facts concerning the Product, including, but not limited to, concealing that the Product
15     was defectively formulated, was and is susceptible to warping, splitting, shrinking, and
16     splintering, does not otherwise perform as represented, and fails far in advance of its purported
17     fifty year warranted life. All of these facts are material to a reasonable consumer. The Product
18     did not perform in accordance with the reasonable expectations of Plaintiffs and Class
19     Members in that it was not durable and suitable for use as a flooring system in their homes and
20     other structures.
21            62.     Because of Defendant’s misconduct, Plaintiffs and Class Members have suffered
22     actual damages in that the flooring in their homes and other structures has prematurely failed
23     and will continue to do so, potentially damaging other building elements, causing continuous
24     and progressive damage to property, and requiring Plaintiffs and Class Members to expend
25     thousands of dollars to repair or replace the flooring long before the expiration of the useful life
26     of the Product as represented by Defendant.
27            63.     Because of the relatively small size of the typical damages, and the modest

       FIRST AMENDED CLASS ACTION COMPLAINT                                    3:19-cv-01498-LAB-KSC
                                      13
     Case 3:19-cv-01498-LAB-KSC Document 14 Filed 10/16/19 PageID.92 Page 14 of 30




 1     resources of most homeowners and of the individual Class Members, it is unlikely that most
 2     Class Members could afford to seek recovery against Defendant on their own. A class action is
 3     therefore the only viable, economical, and rational means for Class Members to recover from
 4     Defendant for the damages they have caused.
 5            G.       Defendant’s Knowledge of and Notice that its Flooring was Defective
 6            64.      Defendant is well aware of the problems related to the cracking, splitting,
 7     warping, cupping, scratching, and denting of the Product. It has received warranty claims and
 8     complaints from customers (like those submitted by the Plaintiff). In addition, complaints
 9     posted on websites such as the Better Business Bureau page put the Defendant on notice
10     concerning the defective nature of the Product. Indeed, Defendant responded to numerous
11     complaints online but never acknowledged the Defect.
12            65.      The following constitutes a sampling of complaints concerning consumers’
13     experiences with the Product posted on the internet (sic throughout):
14
                   a. 03/24/2018: This complain is regarding a special order of Cali
15                 Bamboo floor placed thru retailer ***** on Oct. 14.2017 in the amount of
                   $6262.88. store number 2570 new hudson Mi . location . The gapping
16                 issue became evident two weeks or so after installing the Bamboo floor in
                   our home , proper manufacturer and ***** installlation guidelines were
17                 followed. The problem we are having with this floating bamboo floor is:
                   in certain area of the home the bamboo wood planks are gapping (some
18
                   areas more than 1") and splitting and buckling , coming apart to the point
19                 it is not safe in our home with our small children. They stubb and hurt
                   their toes daily on this product. In December we contacted ***** about
20                 the issue we are having and no one addresed it. In January we attempted to
                   contact them again with no response to our voicemails.we hit a brick wall
21                 with the store so we contacted CEO executive support and also contacted
                   Cali Bamboo manufacturer. ***** at Cali claimed it to be heavy furniture
22
                   placed on the floor and caused the gapping and splitting issues ( the
23                 furniture we have in our home is normal furniture one owns, table, chairs
                   and sofas) ,Offered to send me a box of flooring to replace the ones that
24                 are defective. We chose not to accept it due to the cost of labor . we spent
                   over $6000 on this floor plus labor for installation and we have a floor
25                 that's looks awful and defective.We are seeking full reimbursement for
26                 material and labor or want the floor properly fixed by Cali. At this point
                   we are so fed up with this product not holding up to the promised quality.
27                 cali doesn't stand behind their product which carries a 20 year warranty.

       FIRST AMENDED CLASS ACTION COMPLAINT                                    3:19-cv-01498-LAB-KSC
                                      14
     Case 3:19-cv-01498-LAB-KSC Document 14 Filed 10/16/19 PageID.93 Page 15 of 30



                This company needs to be held accountable for their defective product and
 1
                quality control issues, there are many other similar complains thru out the
 2              country.Please take the proper measures to solve this matter .Thank you. 9

 3              b. 3/12/2018: I ordered 1400 square feet of Cali Bamboo Florida for my
                new construction home in Daytona Beach. While the floor looked
 4              beautiful when first installed, within months the floor started buckling. My
                builder had left the recommended 3/8 minimum clearance under
 5
                baseboards. He has since had to come back 3 times removing baseboard
 6              and trim to try to resolve the issue. This flooring should not be sold in
                Florida due to the humidity but I was not made aware of this when
 7              purchasing. As such, I am left with having to run the AC or heat
                continuously to keep the humidity levels down. Have damp rid products
 8              all over my home and in addition cannot open windows or doors other
                than to quickly go in and out of the house. At the moment following the
 9
                work my builder did, running the AC (colder than I would prefer) and
10              using the damp rid, the floor is now mostly flat. However, this takes away
                from the enjoyment of my home and does not permit me to truly enjoy
11              Florida living. Of note as well, my flloors were streaking very badly with
                my using BONA as recommended. I called the company and a very young
12              man answered my call. Despite all the laughing and carrying on I was able
13              to hear quite clearly in the background, the young man turned and asked
                his colleague for a recommendation and he said to dilute the BONA. This
14              does not work either. For the past several months, I continue to do the
                floor with a very slightly damp microfiber cloth and the BONA continues
15              to slowly come up though still streaking. This product should not be sold
                in high humidity areas of the country. I would never have bought this
16              product if I had been made aware of the strict humidity level concerns. (I
17              also see by other reviews that this is a known problem based on the
                negative reviews. Your product has taken the joy out of my new home and
18              as I live on ,y military pension and social security, I am not in a position to
                tear out the product and replace it with something suitable. Nor should I
19              have to 10
20              c. 10/16/2017: Had bamboo flooring installed 5/2017, I contacted
21              ******* ****** 7/11/17 to inform of dark spots on the flooring. In the
                meantime I have emailed and spoken with ******* **** 8/8/17, then
22              ******* ****** since 8/11/17. On 8/11/17 ** ****** emailed requesting
                to fill out a claim form and provide a flooring purchase receipt from
23              *****. Photos were resent to him on 8/20/17 showing the spots on the
                flooring, claim form requested from Cali was also submitted along with
24
                receipt purchase from Lowe's. On 9/5/17 I emailed ** ****** for an
25              update. On 9/6/17 ** ****** replied he was awaiting quots, and to expect

26     9
         https://www.bbb.org/us/ca/san-diego/profile/building-materials/cali-bamboo-llc-1126-
27     30003959/complaints (last visited Apr. 26, 2019)
       10
          Id.
       FIRST AMENDED CLASS ACTION COMPLAINT                                 3:19-cv-01498-LAB-KSC
                                                     15
     Case 3:19-cv-01498-LAB-KSC Document 14 Filed 10/16/19 PageID.94 Page 16 of 30



               a call to schedule the inspection. On 9/8/17 ** ****** emailed that an
 1
               inspector, *** *****, would be hired "early next week" and would be in
 2             contact to schedule the inspection. On 9/25/17 I emailed ** ****** stating
               I have had no contact with *** *****. On 9/26/17 I received a reply from
 3             ** ****** that he would "follow up with him shortly". On 10/2/17 I
               emailed ** ****** requesting an "update". On 10/6/17 I received an email
 4             from ** ****** stating "*** has stated he will contact you asap. I am
               unsure why it took so long...". On 10/12/17 I emailed ** ****** that I
 5
               have not had any response and requested from him to forward the
 6             supervisor's contact information at Cali. I have yet to have a response from
               ******* ******, I called 10/16/17 his contact number provided in his
 7             emails and received his voicemail, my contact information was left and
               have yet to receive a response. I contacted the Cali Customer Service and
 8             left a message for a supervisor to return my call, have had no response. I
               am not able to clean my floors because I have had conflicting information
 9
               from Cali customer service about cleaning products to use on my flooring.
10             I want these floors evaluated by an inspector, not *** ***** due to lack of
               communication and replaced if they are indeed damaged. Cali will not
11             even send someone to evaluate these floors. 11
12             d. 9/7/2016: There are scratches and 3 decent size chips in our flooring.
13             Customer service is putting the blame on us saying we must have moved
               something heavy over the flooring. We installed the flooring ourselves and
14             promised the rep that we did not move anything heavy over it. We actually
               have not even put our furniture back onto the flooring because we didn't
15             want them accusing us of causing the scratches. The scratches and chips
               are all over the place and can't be replaced with just taking a couple boards
16             out. We just installed it and it already looks like it's been walked on for
17             months. I bought this product because it was supposed to be the hardest
               flooring out there and it would withstand a 150 pound dog, high heels,
18             etc...it obviously can not. 12

19             e. 7/19/2016: Cali Bamboo Residential flooring has a 50-year warranty.
               I have a tri-level house, and purchased flooring 2 years ago for one level. I
20             purchased extra overlap stair nosings and treads at the same time in
21             anticipation of purchasing more flooring for the lower level (cost too
               much to buy all at once!). I have now reluctantly purchased flooring for
22             the lower level, even after I notice significant shrinking and ease of
               scratching on the first flooring installed. I just wanted it all to match. Now,
23             I go to open the boxes that the previously ordered nosings and treads were
               shipped in (they have been stored in a spare, unused, air conditioned
24
               room). These nosings and treads are literally coming unglued, are
25             cracking, and have so many factory faults I cannot use them. At first I
               thought I would take my loss, and I ordered more nosings. These all came
26
       11
27       Id.
       12
         Id.
       FIRST AMENDED CLASS ACTION COMPLAINT                                  3:19-cv-01498-LAB-KSC
                                      16
     Case 3:19-cv-01498-LAB-KSC Document 14 Filed 10/16/19 PageID.95 Page 17 of 30



                with cracks and defects. None can be used!!! Luckily, the last batch was
 1
                bought at *****, and not directly through the factory. I am sure ***** will
 2              refund me for these. However, I am out hundreds of dollars for the first
                nosings and treads I ordered, and Cali Bamboo is not willing to refund me
 3              for those. Even if I had installed them upon purchase, if they are falling
                apart after 2 years then they should be under warranty. 13
 4
                f. 6/13/2017: Stay away from Cali Bamboo. I had lowes install in my
 5
                kitchen and after splintering, shifting and movement after 3 days, Lowes
 6              admitted it was a defective floor and is going to replace my entire kitchen
                now. They sent an independent floor guy to inspect and indeed not only is
 7              the floor defective but the installation was incorrect. Stay far far far away
                from Cali Bamboo and I agree....stay away from Lowes. Use your local
 8              independent supplier for quality products 14
 9
                g. 3/9/2018: DO NOT BUY Cali Bamboo, no matter what you do , no
10              matter what the problem its the installer/homeowners fault. This stuff
                scratches easier than my car paint. This stuff is total junk, once it gets
11              scratched its there for life. They say that it can be repaired but that just
                leaves dull stained patches, like repairing a scratch on your car with FLAT
12              paint. Save yourself the heartache. The only part of the product that is true
13              is that it is hard, but so is my concrete, but at least the concrete can be
                repaired. The product is hard but the surface is very , very, very soft. The
14              only thing I can say about the positive reviews is that they must be
                employees that don't really have it. The fact that its shipped with a thick
15              foam padding between each board. DO NOT BUY THIS CRAP. 15
16              h. We were enamored with the descriptions of Cali Bamboo Flooring,
17              the different selections, the widths and the hardness of the product. We
                installed it paying close attention to their recommendations for
18              acclimation to the environment and literally let the product sit in our house
                in a latticed stacked position for 3 – 4 months. We installed following
19              directions precisely, leaving minimal 1/2″ space all around at walls, doors,
                etc. We have had nothing but ongoing bulging; areas raised as much as 1 –
20              1 1/2 inches. We had to remove baseboard throughout the entire install
21              area, pry the edge boards out as they had expanded under the drywall, re-
                cut the edge boards 1/2″ back from the wall, put baseboard back and 2
22              months later have encountered the same problems. Also, the floor
                scratches easily, plus we have footprints (and not from dirty shoes) that
23              are difficult to get out, even with the recommended product Cali promotes.
                Our opinion of this product is — I would never ever use bamboo flooring
24
                again unless it was glued or nailed down. But we can’t do that as we have
25
       13
          Id.
26     14
          https://www.houzz.com/discussions/3097451/has-anyone-used-solid-bamboo-floor-sold-at-
27     lowes (last visited 4/26/2019)
       15
          Id.
       FIRST AMENDED CLASS ACTION COMPLAINT                             3:19-cv-01498-LAB-KSC
                                                  17
     Case 3:19-cv-01498-LAB-KSC Document 14 Filed 10/16/19 PageID.96 Page 18 of 30



               a radiant floor heat system. We were assured this was an acceptable
 1
               product to use. The local salesman who sold it to us (and the Cali
 2             customer service rep we spoke with) said it’s a great product and would
               work well in our climate. We are in the mountains of North Carolina and
 3             our humidity runs 40 – 65%. My recommendation is there are other and
               better products to be had for less money! 16
 4
               i. 2/9/2011: Calli is a disreputable company that uses a hard sell to suck
 5
               you in and doesn't stand behind their products after the sale. LISTEN TO
 6             THE WARNINGS! I should have. This is a direct quote from their
               customer service rep: "If we had to honor all our customer complaints,
 7             we'd go out of business." !!! My local supplier (Eco-Friendly Flooring,
               Madison, Wisconsin) said, "If any customer was that unhappy with my
 8             product and was willing to pay the shipping to return it, I'd give them a
               full refund. " And Yanchi from Build Direct - is so confident of their
 9
               product they will give a full refund if returned in 30 days AND they'll pay
10             the shipping. Wish I'd known how little confidence Calli has in their
               product before I gave them my money. My story: I really wanted a
11             floating floor so I could use a 6mm cork acoustic layer under. I also
               wanted a solid hardwood and liked the look and feel of strand-woven
12             bamboo. My local supplier, Eco-Friendly Flooring, is trustworthy & has
13             years of rave reviews from local residential & business customers. But she
               was out of their solid, click-lock, floating floors & I was just so stuck on
14             the idea. So I bought Calli's - letting myself be sucked in by their hard sell.
               The stuff comes and is basically standard, tongue&groove boards -
15             slightly thicker, but in no way "engineered to be floating floors." The
               boards have the slight warping typical of hardwoods. So when glued
16             together, there'd be significant cracks. That's when I got into a back &
17             forth with the service rep who said "all sales are final" and "If we had to
               honor all our customer complaints, we'd go out of business." My
18             contractor called in a friend of his, a flooring expert with more experience
               using bamboo, who said he'd go ahead with the glued floating floor. So I
19             did it. It looked great at first - despite many cracks due to the warping, but
               no more than one would get with any nailed down hardwood floor (where
20             such cracks are the norm). The problem is that the installation didn't hold
21             up. The glue bonds simply could not hold. The warping in the boards
               made a good glue bond along the length and ends of each impossible to
22             achieve. Some boards rock from side-to-side as if they were floating in an
               ocean of molasses. Others have ends that press down. The whole thing is a
23             royal mess. Maybe these boards can be floated in small spaces over a
               super subfloor with no underlayment, but they CAN NOT be used as Calli
24
               sold them to me to be used. Calli even sold me the underlayment - and
25             certainly knew the area of floor I was covering, AND I talked to them at
               length about all that plus our climate issues (very dry winters & humid
26             summers). "They are made for that kind of installation" "I have the exact

27     16
         Id.
       FIRST AMENDED CLASS ACTION COMPLAINT                                  3:19-cv-01498-LAB-KSC
                                      18
     Case 3:19-cv-01498-LAB-KSC Document 14 Filed 10/16/19 PageID.97 Page 19 of 30



                same thing in my condo" "Our bamboo have been used in your region
 1
                many times" and on and on went their sell. So they knew exactly what
 2              they were selling me. DON"T LET YOURSELF BE SUCKED IN. Go
                with a supplier that takes returns. That is a supplier that trusts their
 3              product. Calli has no faith in their stuff so why should you? 17

 4              j. 3/11/2018: Oh man! I went through Lowe's and ordered Cali Bamboo
                click lock flooring and had it installed by Lowe's subcontracted installer
 5
                1.5 years ago. A few months after the installation I had to have 5 planks
 6              replaced as they cracked. I decided to go ahead and order and have
                installed more of the flooring in our living room. I went through Lowe's
 7              again. Right before the new wood was to be installed, I noticed a 17 foot
                1/3 " gap in the area that was previously installed. I showed this to the
 8              installer and and he freaked out and refused to install the new flooring in
                the living room. I spoke with Lowe's installation and told them the story.
 9
                The tried to force the installer to install it but there was no way they were
10              going to do it. So, I had to carry all of the boards to my garage, requiring
                36 separate trips up and down our main stairs. Lowe's would not do this
11              for me. I have spent the past 3 months trying to get something done about
                the gap in the original installation. Lowe's is no help whatsoever as they
12              are trying to blame Cali Bamboo. Cali Bamboo is trying to blame the
13              installer. They now say they have to have an inspector come out and take a
                look at the floor. I have a whole series of emails from them saying the
14              problem is an "easy fix" and that we will not have to pay for it. I am so
                tired of their lies, lack of attention, slowness, and poor customer service. I
15              have spent almost $9, 000 on the flooring thus far and am very
                dissatisfied, to say the least. I did my homework 1.5 years ago before
16              choosing Lowe's and Cali Bamboo. Today, when I Googled Cali Bamboo
17              a lot more negative information popped up. Today I contacted Lowe's
                corporate office and filed a complaint and am going to try to call Cali
18              Bamboo corporate headquarters and speak to a CEO (if I can get so
                lucky). I am going to contact an attorney if nothing moves forward with
19              this claim. My advice - DO NOT BUY CALI BAMBOO AND, WORSE
                YET, DO NOT PURCHASE IT FROM LOWE'S AND HAVE IT
20              INSTALLED BY THEM. 18
21
                k. 7/26/2018: I am going through the same thing with Cali Bamboo. We
22              have had the flooring for almost 2 years and have had nothing but
                problems. When the flooring first started gapping, they said it was
23              installed wrong, that we needed T-Mold spacers (which btw were like
                having speed bumps throughout our house). They sent us more wood and
24
                the T-Molds, told us to follow the gap instructions, and have it re-
25              installed. We did everything they said to do. The addition of the T-mold

26     17
          https://www.complaintsboard.com/complaints/calibamboo-san-diego-california-
27     c364073.html (last visited Apr. 26, 2019).
       18
          Id.
       FIRST AMENDED CLASS ACTION COMPLAINT                            3:19-cv-01498-LAB-KSC
                                                  19
     Case 3:19-cv-01498-LAB-KSC Document 14 Filed 10/16/19 PageID.98 Page 20 of 30



                  spacers destroyed the aesthetic quality of the floors.
 1
                  2 months later, the same things began to happen. Large gaps in the floor
 2                throughout the house. This time we hired a new contractor who re-
                  installed the entire floor for a third time, this time without the T-Molds
 3                since they obviously had no impact on the problem and were a tripping
                  hazard for our elderly parents. Within a few months, the gapping began
 4                again.
                  I called Cali again and filed another complaint. We are at the point of
 5
                  waiting for one of their inspectors to come to the house. We have another
 6                2 weeks to go until they arrive, and now our flooring is buckling from
                  swelling in multiple areas. Some of the wood is actually snapping from the
 7                pressure.
                  If you have written to the Attorney General, can you share their response
 8                and/or their contact information. I would like to do the same. 19
 9                                   CLASS ACTION ALLEGATIONS
10            66.     Plaintiffs brings this action as a class action pursuant to Rule 23(b)(2) and Rule
11     23(b)(3) of the Federal Rules of Civil Procedure on behalf of themselves and the class. This
12     action satisfies the numerosity, commonality, typicality, adequacy, predominance, and
13     superiority requirements as set forth in Rule 23(a) and Rule 23(b)(3).
14            67.     Plaintiffs advance this action on behalf of the following Class:
15                    All individuals in the United States of America who purchased, for
                      personal, family, or household use, Cali Bamboo solid bamboo
16
                      flooring manufactured by Cali Bamboo and sold by Lowes from
17                    January 1, 2012 to present, and all individuals in the United States
                      of America who purchased for personal, family, or household use
18                    Cali Bamboo directly from Cali Bamboo between January 1, 2012
                      and December 31, 2016. Excluded from the Class are Defendants,
19                    their legal representatives, assigns and successors and any entity in
                      which Defendants have a controlling interest. Also excluded is the
20
                      judge to whom this case is assigned and any member of the judge’s
21                    immediate family and judicial staff. Claims for personal injury are
                      specifically excluded from the Class.
22
              68.     Numerosity (Rule 23(a)(1)). Although the actual size of the Class is uncertain,
23
       Plaintiffs are informed and believe the Class is comprised of many of thousands of property
24
       owners, making joinder impractical. The disposition of the claims of these Class Members in a
25
       single class action will provide substantial benefits to all parties and to the Court.
26
27     19
         Id.
       FIRST AMENDED CLASS ACTION COMPLAINT                                     3:19-cv-01498-LAB-KSC
                                      20
     Case 3:19-cv-01498-LAB-KSC Document 14 Filed 10/16/19 PageID.99 Page 21 of 30




 1            69.    Commonality (Rule 23(a)(2)). There exist questions of law and fact common to
 2     all Class Members. Common questions include, but are not limited to, the following:
 3                           a.         Whether the Product is subject to premature failure well in
 4                   advance of its represented fifty-year useful life;
 5                           b.         Whether the Product is not suitable for use as a long-term
 6                   flooring product;
 7                           c.         Whether Defendant knew, or should have known, of the defective
 8                   nature of the Product before making it available for purchase and use by the
 9                   Plaintiffs and Class Members;
10                           d.         Whether Defendant failed to disclose to Plaintiffs and Class
11                   Members the defective nature of the Product;
12                           e.         Whether Defendant, through making statements of material facts
13                   regarding the Product’s hardness and omitting other material facts regarding the
14                   particular susceptibility of the Product to cupping, warping, scratching, denting,
15                   and other defects, had a duty to disclose full information regarding the Product’s
16                   characteristics;
17                           f.         Whether Defendant’s failure to disclose material facts violated
18                   Business Professions Code Section 17200;
19                           g.         Whether Defendant’s failure to inform purchasers that the
20                   Product was susceptible to the failures alleged herein was a material omission,
21                   the nondisclosure of which was a deceptive sales practice under the consumer
22                   protection statutes of applicable state law;
23                           h.         Whether Defendant had a duty to Plaintiffs and Class Members to
24                   disclose the true nature of the Product;
25                           i.         Whether the facts not disclosed by Defendant to Plaintiffs and
26                   Class Member are material facts;
27                           j.         Whether Defendant knew, or should have known that the Product

       FIRST AMENDED CLASS ACTION COMPLAINT                                    3:19-cv-01498-LAB-KSC
                                      21
 Case 3:19-cv-01498-LAB-KSC Document 14 Filed 10/16/19 PageID.100 Page 22 of 30




 1                  would prematurely fail, is not suitable for use as flooring in residences or
 2                  businesses, and is otherwise is not as represented by Defendant;
 3                          k.      Whether Defendant violated California’s Consumers Legal
 4                  Remedies Act (California Civil Code § 1750 et seq.), when it failed to disclose
 5                  the true nature of the Product, and led consumers to believe, through its
 6                  advertising, warranties, and other express representations that the Product had
 7                  characteristics that it did not actually have;
 8                          l.      Whether, in committing the acts alleged herein, Defendant
 9                  engaged in unfair competition and in an unfair business practice or practices
10                  within the meaning of California Business and Professions Code § 17200;
11                          m.      Whether such acts or practices were illegal, unfair, or fraudulent
12                  within the meaning of California Business and Professions Code § 17200;
13                          n.      Whether Plaintiffs and Class Members are entitled to
14                  compensatory damages, restitution, and the amounts thereof respectively;
15                          o.      Whether Defendant should be declared financially responsible for
16                  notifying all Class Members of the defective Product and for the costs and
17                  expenses of repair and replacement of all defective flooring materials and
18                  providing restitution of monies paid and inadequate value given;
19                          p.      Whether Defendant should be ordered to disgorge, for the benefit
20                  of Class Members, all or part of their ill-gotten profits received from the sale of
21                  defective Product and/or to make full restitution to Plaintiffs and Class
22                  Members; and
23                          q.      Whether Defendant should be enjoined from continuing to
24                  market the Product, utilizing an omission of material facts.
25          70.     Typicality (Rule 23(a)(3)). The claims of the representative Plaintiffs are typical
26   of the claims of Class Members, in that the representative Plaintiffs, like all Class Members,
27   each own a structure in which the defective Product was installed and failed prematurely. The

     FIRST AMENDED CLASS ACTION COMPLAINT                                   3:19-cv-01498-LAB-KSC
                                    22
 Case 3:19-cv-01498-LAB-KSC Document 14 Filed 10/16/19 PageID.101 Page 23 of 30




 1   representative Plaintiffs, like all Class Members, have suffered a common injury: Plaintiffs
 2   will incur the cost of repairing and/or replacing the defective Product and repairing any
 3   resultant consequential damage to other building components. The factual basis of Defendant’s
 4   misconduct is common to all Class Members.
 5          71.     Adequacy (Rule 23(a)(4)). Plaintiffs will fairly and adequately represent and
 6   protect the interests of the Class. Plaintiffs have retained counsel with substantial experience in
 7   prosecuting consumer class actions, including actions involving defective building products,
 8   failure to disclose material information regarding product performance, and violation of
 9   consumer protection statutes. Plaintiffs and their counsel are committed to vigorously
10   prosecuting this action on behalf of the Class and have the financial resources to do so. Neither
11   Plaintiffs nor their counsel have any interest adverse to those of the Class.
12          72.     Predominance of Common Questions (Rule 23(b)(3)). Common questions of
13   law and fact predominant over any questions involving individualized analysis.
14   Fundamentally, there are no material questions of fact or law that are not common to Class
15   Members. Common issues of fact include that all Class Members purchased the same Product
16   and received the same omission. The performance of the Product relative to its represented
17   qualities is a common question, as is the Defendant’s knowledge regarding the Product’s
18   performance and Defendant’s uniform omission to Class Members of these material facts.
19   Common questions of law include whether Defendant’s conduct violates California’s consumer
20   protection statutes and other law, and the Class Members’ entitlement to damages and
21   remedies.
22          73.     Superiority (Rule 23(b)(3)). Plaintiffs and Class Members have all suffered and
23   will continue to suffer harm and damages because of Defendant’s unlawful and wrongful
24   conduct. A class action is superior to other available methods for the fair and efficient
25   adjudication of the subject controversy. Because of the relatively small size of the individual
26   Class Members’ claims, most Class Members likely would find the cost of litigating their
27   individual claims to be prohibitive and will have no effective remedy at law. Thus, absent a

     FIRST AMENDED CLASS ACTION COMPLAINT                                    3:19-cv-01498-LAB-KSC
                                    23
 Case 3:19-cv-01498-LAB-KSC Document 14 Filed 10/16/19 PageID.102 Page 24 of 30




 1   class action, Class Members will continue to incur damages and Defendant’s misconduct will
 2   proceed without remedy. The class treatment of common questions of law and fact is also
 3   superior to multiple individual actions or piecemeal litigation in that it conserves the resources
 4   of the courts and the litigants and promotes consistency and efficiency of adjudication. There
 5   is no impediment to the management of this action because of the virtual identity of the
 6   common questions of law and fact to all Class Members.
 7           74.     Injunctive Relief (Rule 23(b)(2)). Defendant has engaged and continues to
 8   engage in business practices which are unfair, unlawful, and/or fraudulent in violation of
 9   California’s Unfair Competition Law (Business & Professions Code §§ 17200 et seq.) and the
10   False Advertising Law (Business & Professions Code §§ 17500 et seq.).
11           75.     Plaintiffs seek class-wide injunctive relief on grounds consistent with the
12   standards articulated in Rule 23(b)(2) that establish final injunctive relief as an appropriate
13   class-wide remedy, in that Defendant continues to advertise the Product and continues to fail to
14   disclose material facts regarding the Product.
15              ESTOPPEL FROM PLEADING THE STATUTE OF LIMITATIONS
16           76.     Defendant knew or reasonably should have known that the Product was
17   defective before its sale. Defendant intentionally concealed material truths and disclosed half-
18   truths while at the same time concealing material information that would have corrected
19   consumers’ perceptions, concerning the Product from the general public and Class Members,
20   while continuing to falsely represent that the Product is fit for its intended use.
21           77.     Defendant affirmatively represented to the general public the Product carried a
22   fifty-year (50) warranty. Through these representations, Defendant created a reasonable
23   expectation among ordinary consumers and in the construction trades that the Product would
24   have a useful life of at least fifty (50) years.
25           78.     Defendant’s acts of fraudulent concealment also include, but are not limited to,
26   using improper warranty tactics and commissioning sham inspections of Class Members’
27   flooring in response to complaints to mislead consumers as to the cause of the Product’s

     FIRST AMENDED CLASS ACTION COMPLAINT                                     3:19-cv-01498-LAB-KSC
                                    24
 Case 3:19-cv-01498-LAB-KSC Document 14 Filed 10/16/19 PageID.103 Page 25 of 30




 1   failures and the true nature of the Product defects.
 2          79.     Based upon Defendant’s misrepresentations and concealment, Defendant is
 3   equitably estopped from asserting a statute-of-limitations defense.
 4          80.     Alternatively, to the extent Defendant pursued a common policy of diverting
 5   warranty claims or other customer complaints about the Product through misleading and
 6   erroneous investigation, or delaying tactics that induced Plaintiffs or Class Members to not
 7   assert their rights in a timely manner, Defendant is equitably estopped from asserting a statute-
 8   of-limitations defense.
 9                                    FIRST CAUSE OF ACTION
                  (Violation of California Consumers Legal Remedies Act (“CLRA”))
10

11          81.     Plaintiffs incorporate by reference the allegations contained in all preceding
12   paragraphs of this complaint.
13          82.     Defendant and the Doe Defendants are “persons” as defined by California Civil
14   Code §1761(c).
15          83.     Defendant engaged in unfair competition or unfair or deceptive acts or practices
16   in violation of California Civil Code §1770(a)(5), (a)(7), and (a)(9)when Defendant failed to
17   disclose that factors other than the Product’s hardness can lead to the Product easily scratching
18   and denting and manifesting other defects complained of by Plaintiffs and Class Members.
19   Defendant further violated the CLRA when Defendant falsely represented that the Product was
20   of a particular standard or quality.
21          84.     Defendant’s deceptive practices were specifically designed to induce Plaintiffs
22   and Class Members to purchase the Product. Defendant engaged in marketing efforts as
23   detailed in the general allegations, to reach Class Members, their agents, and/or third parties on
24   whom they relied to persuade them to purchase and install the Product manufactured by
25   Defendant, or to purchase homes and other structures in which the defective Product
26   manufactured by Defendant has been installed.
27          85.     To this day, Defendant continues to engage in unlawful practices in violation of
     FIRST AMENDED CLASS ACTION COMPLAINT                                   3:19-cv-01498-LAB-KSC
                                    25
 Case 3:19-cv-01498-LAB-KSC Document 14 Filed 10/16/19 PageID.104 Page 26 of 30




 1   the CLRA. Defendant continues to conceal the defective nature of the Product and has omitted
 2   to disclose, on inquiry from Plaintiffs and Class Members, the Product’s defective propensities.
 3          86.     Plaintiff served Defendant with notice of their violation of the CLRA by serving
 4   notice on their President and CEO by certified mail to their San Diego Headquarters, on 6675
 5   Mesa Ridge Road, Suite 100, San Diego, CA 92121. A copy of the notice is attached to this
 6   Complaint as Exhibit A.
 7          WHEREFORE, Plaintiffs on behalf of themselves and for all others similarly situated,
 8   demand a permanent injunction be issued against Defendant to refrain from continued
 9   advertising of the Product at issue herein that omits material facts about product performance,
10   injunctive relief forcing Defendant to replace and repair all Product at issue herein for Class
11   Members, consequential damages for Class Members who have replaced or will replace the
12   Product at issue herein, plus costs and attorneys’ fees pursuant to California Civil Code
13   §1780(d).
14                                 SECOND CAUSE OF ACTION
           (Violation of California Unfair Competition Law- Unlawful Business Practice)
15

16          87.     Plaintiffs incorporate by reference the allegations contained in all preceding

17   paragraphs of this Complaint.

18          88.     California Business and Professions Code §17200 et seq. prohibits acts of unfair

19   competition, which includes unlawful business practices.

20          89.     Defendant engaged in unlawful business practices in that omitted to disclose that

21   the Product fails prematurely.

22          90.     Defendant’s deceptive practices constitute an unlawful business practice in that

23   the practices were specifically designed to induce Plaintiffs, Class Members, and their agents or

24   third parties upon whom Plaintiffs and Class Members’ relied to provide appropriate guidance

25   regarding suitable flooring products, to purchase on Class Members’ behalf the Product and

26   install the Product, recommend the use of the Product, or to purchase homes and other

27   structures in which the Product has been installed.

     FIRST AMENDED CLASS ACTION COMPLAINT                                   3:19-cv-01498-LAB-KSC
                                    26
 Case 3:19-cv-01498-LAB-KSC Document 14 Filed 10/16/19 PageID.105 Page 27 of 30




 1           91.    To this day, Defendant has engaged and continues to engage in unlawful
 2   business practices by concealing the defective nature of the Product and have knowingly
 3   misrepresented to Class Members the Product possess qualities and characteristics it does not
 4   have.
 5           92.    As a direct and proximate cause of Defendant’s unfair and unlawful methods of
 6   competition and unfair, deceptive or unlawful acts or practices, Plaintiffs and Class Members
 7   have suffered actual damages in that they own homes and other structures on which defective
 8   Product is or was installed. The Product has failed and will continue to prematurely fail due to
 9   its poor design, poor manufacture, and unsuitability for its intended purpose, which will require
10   (or has already required) Plaintiffs and Class Members to incur costs to prematurely repair
11   and/or replace their floorings.
12           93.    As a proximate result of their unlawful, unfair, or fraudulent practices,
13   Defendant has been unjustly enriched and should be required to make restitution to the
14   Plaintiffs and Class Members pursuant to §§ 17203 and 17204 of the California Business &
15   Professions Code.
16           WHEREFORE, Plaintiffs, on behalf of themselves and all others similarly situated,
17   demands judgment against Defendant, and each of them, for restitution and/or disgorgement of
18   funds paid to Defendant by Plaintiffs and Class Members to purchase the Product, or the value
19   of the product in their home or structure, or in the form of repair and/or replacement of the
20   defective Product on the Class Members’ homes and other structures.
21                                   THIRD CAUSE OF ACTION
                   (Violation of Unfair Competition Law – Unfair Business Practice)
22

23           94.    Plaintiffs incorporate by reference the allegations contained in all preceding
24   paragraphs of this complaint.
25           95.    Defendant engaged in an unfair business practice by knowingly failing to
26   disclose material facts concerning the Product.
27           96.    Defendant’s “unfair” practices were designed to induce Plaintiffs and Class

     FIRST AMENDED CLASS ACTION COMPLAINT                                   3:19-cv-01498-LAB-KSC
                                    27
 Case 3:19-cv-01498-LAB-KSC Document 14 Filed 10/16/19 PageID.106 Page 28 of 30




 1   Members, or their agents, and/or third parties upon whom Plaintiffs and Class Members relied
 2   to provide appropriate flooring products, to purchase and install the Product, recommend the
 3   use of the Product, or to purchase homes and other structures on which the Product has been
 4   installed.
 5           97.    To this day, Defendant has failed to disclose facts concerning the Product
 6   performance, facts that would be and are material to the consumer or those third parties, such as
 7   flooring contractors and general contractors, on whom the consumer relies.
 8           98.    As a direct and proximate cause of Defendant’s unfair methods of competition
 9   and unfair or deceptive acts or practices, Plaintiffs and Class Members have suffered actual
10   damages in that they own homes and other structures in which defective Product is or was
11   installed. The Product will prematurely fail due to inadequate product testing, poor design
12   and/or manufacturing techniques, and poor installation guidelines, which will require Plaintiffs
13   and Class Members to incur costs to prematurely repair and/or replace their flooring.
14                                       PRAYER FOR RELIEF
15           WHEREFORE, Plaintiffs prays that the Court enter judgment against Defendant, and
16   each of them, and in favor of Plaintiffs, and to award the following relief:
17           1.     Certification of a national class consistent with the class definitions and
18   appointment of Plaintiffs as class representatives;
19           2.     Appointment of the undersigned as counsel for the proposed Class;
20           3.     A declaration that Defendant’s actions violate the state consumer protection
21   statutes of California;
22           4.     A declaration that Defendant is financially responsible for notifying all Class
23   Members;
24           5.     Injunctive relief requiring Defendant to refrain from continued advertising of the
25   Product at issue herein that omits material facts about product performance;
26           6.     Injunctive relief requiring Defendant to replace and/or repair all Products
27   installed in structures owned by the Class;

     FIRST AMENDED CLASS ACTION COMPLAINT                                   3:19-cv-01498-LAB-KSC
                                    28
 Case 3:19-cv-01498-LAB-KSC Document 14 Filed 10/16/19 PageID.107 Page 29 of 30




 1          7.      A declaration that Defendant must disgorge, for the benefit of the Class, all or
 2   part of its ill-gotten profits received from the sale of defective Product, and/or to make full
 3   restitution to Plaintiffs and the Class Members;
 4          8.      An award of consequential damages for Class Members who have replaced or
 5   will replace the Product at issue herein;
 6          9.      An award of costs and attorneys’ fees, as allowed by law, and/or from a
 7   common fund created hereby;
 8          10.     Leave to amend to conform to the evidence presented at trial; and
 9          11.     Orders granting such other and further relief as may be appropriate.
10                                       JURY TRIAL DEMAND
11          Plaintiffs hereby demand a jury trial for all individual and Class claims so triable.
12   RESPECTFULLY SUBMITTED AND DATED this 15th day of October, 2019.
13
                                                  ROBINS KAPLAN LLP
14
                                            By:     /s/Michael F. Ram
15                                                Michael F. Ram (SBN 104805)
                                                  mram@robinskaplan.com
16                                                Marie N. Appel (SBN 187483)
                                                  mappel@robinskaplan.com
17
                                                  ROBINS KAPLAN LLP
18                                                2440 W El Camino Real, Suite 100
                                                  Mountain View, CA 94040
19                                                Telephone: (650) 784-4040
20                                                Jeffrey B. Cereghino (SBN 099480)
                                                  jbc@cereghinolaw.com
21
                                                  CEREGHINO LAW GROUP
22                                                101 Montgomery Street, Suite 1800
                                                  San Francisco, California 94104
23                                                Telephone: (415) 433-4949
24                                                Charles J. LaDuca (Pro Hac Vice to be submitted)
25                                                charles@cuneolaw.com
                                                  Brendan Thompson (Pro Hac Vice to be submitted)
26                                                brendant@cuneolaw.com
                                                  CUNEO GILBERT & LaDUCA, LLP
27                                                4725 Wisconsin Avenue, NW, Suite 200

     FIRST AMENDED CLASS ACTION COMPLAINT                                    3:19-cv-01498-LAB-KSC
                                    29
 Case 3:19-cv-01498-LAB-KSC Document 14 Filed 10/16/19 PageID.108 Page 30 of 30



                                    Washington, DC 20016
 1
                                    Telephone: (202) 789-3960
 2
                                    Samuel J. Strauss (Pro Hac Vice to be submitted)
 3                                  sam@turkestrauss.com
                                    TURKE STRAUSS, LLP
 4                                  936 N 34th Street, Suite 300
                                    Seattle, WA 98103
 5
                                    Telephone: (608) 237-1775
 6
                                    Attorneys for Plaintiff and the Class
 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26
27

     FIRST AMENDED CLASS ACTION COMPLAINT                      3:19-cv-01498-LAB-KSC
                                    30
